Electronically Filed
                                                      Supreme Court
                                                      SCPW-14-0000415
                                                      12-FEB-2014
                                                      12:43 PM

                         SCPW-14-0000415

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       MICHAEL C. TIERNEY,
                           Petitioner,
                                vs.

      CIRCUIT COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I,
                           Respondent.


                       ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of Michael C. Tierney’s petition for

a writ of mandamus, which was filed on February 4, 2014, and the

record, it appears that petitioner is not entitled to the

requested writ of mandamus.   The issue has already been addressed

by the Intermediate Court of Appeals in CAAP-11-0000016, and
petitioner fails to demonstrate that he has a clear and

indisputable right to the forfeited bail money.    See Kema v.

Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action).    Accordingly,
          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, February 12, 2014.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack




                                2